Citation Nr: 0203465	
Decision Date: 04/16/02    Archive Date: 04/26/02

DOCKET NO.  98-07 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for the residuals of heatstroke.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from January 1996 to May 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision by 
the White River Junction Medical and Regional Office Center 
(RO), which granted service connection for the residuals of 
heatstroke, evaluated as 10 percent disabling, from May 4, 
1997.

In August 2001, a hearing was held at the RO before N. R. 
Robin, the undersigned Member of the Board rendering the 
final determination in this claim and who was designated by 
the Chairman of the Board to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102(b) (West 1991).

The Board remanded the case in October 2001 for additional 
development.  The case was returned to the Board for further 
appellate review in March 2002.


FINDINGS OF FACT

1.  Attempts to obtain all relevant evidence necessary for an 
equitable disposition of the veteran's appeal have been made 
by the RO.

2.  The veteran failed without good cause to report for a VA 
examination scheduled in conjunction with his claim for a 
higher initial disability evaluation.

3.  Identified residuals of heatstroke include subjective 
complaints of moderate to severe throbbing headaches lasting 
10 minutes to one hour, which are alleviated with over-the-
counter medication; there is no objective evidence that the 
veteran's headaches are characteristically prostrating.



CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent the 
residuals of heatstroke have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991 & Supp. 2001);  38 C.F.R. §§ 3.655, 
Part 4, 4.124a, 4.27, Diagnostic Code 8199-8100 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records show that he 
participated in an eight mile run in January 1997.  He was 
noted to have completed the run in a timely fashion, but 
suffered from near syncope and dizziness afterwards.  He 
subsequently had a syncopal event with subsequent mental 
status changes and combativeness.  His core temperature was 
measured at 108 degrees.  He was treated for heat injury with 
cold fluid soaks and ice packs.  He was then transferred to 
the Martin Army Community Hospital emergency room.  The 
veteran was admitted to the hospital and was asymptomatic 
without cramping, nausea, vomiting or evidence of 
encephalopathy during his hospital course.  He was hydrated 
with intravenous fluids.  Abnormalities in the veteran's 
liver function tests were noted, as well as mild renal 
failure on admission.  Further investigation revealed no 
abnormalities on thyroid testing and cultures for sources of 
infection were within normal limits.  It was determined that 
the veteran had suffered idiopathic heat stroke as defined by 
regulation.  He was placed on permanent physical profile and 
prohibited from vigorous physical exercise for periods in 
excess of 15 minutes.  

The veteran submitted to a physical examination in January 
1997 for the purpose of a medical evaluation board.  On his 
report of medical history, he endorsed swollen or painful 
joints, frequent or severe headache, dizziness or fainting 
spells, and loss of memory or amnesia.  The examiner noted 
that the veteran reported headaches and loss of memory due to 
his episode of heatstroke.  A medical evaluation board was 
conducted in February 1997.  It was determined that the 
veteran was unfit for further military service.

The veteran submitted his claim of entitlement to service 
connection for the residuals of heatstroke in May 1997.  

A VA examination was conducted in July 1997.  The examiner 
noted that the veteran had been discharged from service after 
an episode of heatstroke in January 1997.  The veteran 
reported that since that time, he had developed moderate to 
severe throbbing constant headaches in the occipital area.  
He stated that his headaches prohibited him from being 
active, and could last from 10 minutes to one hour.  He 
complained of fuzzy vision, usually in the right eye.  He 
stated that he had no other aggravating factors.  He reported 
sensitivity to hot and cold temperatures, with hot 
environments causing dizziness and headaches.  He stated that 
he experienced difficulty working in his present capacity as 
a heating and air conditioning repairman, and reported 
dyspnea on exertion when working in hot weather.  He also 
complained of problems with his short-term memory.  The 
examiner noted that veteran's medical history as being 
relatively benign.  Liver function tests were noted to be 
within normal limits.  The diagnosis was heatstroke with 
residual headaches, visual disturbances, hypersensitivity to 
cold and hot weather, and memory impairment.  An addendum 
notes that there was no evidence of memory impairment noted 
on formal neurological testing.  A subsequent eye examination 
resulted in a diagnosis of functional emmetrope with no 
prescription indicated.  The examiner opined that the 
veteran's presenting visual changes were likely associated 
with a change in blood pressure caused by very hot 
temperatures.  (It was noted that the veteran worked in 
extremely hot temperatures.)

Service connection was granted for the residuals of 
heatstroke in September 1997, with an assigned disability 
evaluation of 10 percent, under Diagnostic Code 8199-8100.  
In that rating decision, it was essentially noted that 
headaches were the only residual found on examination.

The veteran included a statement with his May 1998 
substantive appeal that indicated that he had left the 
military on a permanent profile, and that his disability 
prohibited him from running, participating in sports, working 
during hot weather.  He maintained that he was unable to 
perform physical activities that he had been capable of prior 
to his heatstroke.  He indicated that he might have damage to 
his liver.  He argued that he did not suffer from frequent 
attacks because he limited his activities.  

An August 1998 letter from the veteran's representative 
contended that a higher evaluation for heatstroke was 
warranted because the veteran suffered from headaches on a 
constant basis, or at least once per day, lasting from 10 
minutes to an hour.  The representative also indicated that 
the veteran suffered from hypertension and fuzzy vision due 
to the heatstroke.

In August 1998 the RO wrote to the veteran and instructed him 
to submit medical evidence showing a diagnosis for 
hypertension and linking it to his heatstroke.  The RO also 
requested medical evidence of the veteran's claimed headache 
attacks, to include statements from witnesses or a record of 
sick leave taken from work due to the headaches.

By rating decision of January 1999, service connection was 
specifically denied for hypertension and fuzzy vision.

The veteran sought to enlist in the Vermont Army National 
Guard in August 1999.  The report of medical examination 
shows a history of heatstroke and notes that the veteran was 
on disability.  On his report of medical history the veteran 
revealed that his liver had been involved during an episode 
of heatstroke.  He indicated that his present health was 
good.  A memorandum from the Chief Surgeon of the Army 
National Guard shows that the veteran's request for a medical 
waiver was denied.

The veteran appeared at a hearing before the undersigned 
Member of the Board in August 2001.  He testified that he had 
suffered an episode of heatstroke after an 8 mile run and had 
been hospitalized for three days.  He stated that he was not 
subsequently returned to full duty, but was assigned to 
perform office work.  He indicated that he had headaches in 
hot and extremely cold weather, and that they were relieved 
by over-the-counter medication.  He denied having been 
treated by a neurologist or other physician specializing in 
headaches.  Although he stated that he had headaches once 
every couple of days, the veteran denied having lost work due 
to his headaches.  He stated that he also suffered from fuzzy 
vision, which seemed to be associated with his headaches and 
would come and go.  The veteran also indicated that during 
his physical for the National Guard, he had been told that 
his blood pressure was higher than normal.  However, he 
denied being under medical treatment for hypertension.  
Finally, the veteran indicated that liver function tests 
performed after he suffered heatstroke had been abnormal.  

In October 2001, the Board determined it would be beneficial 
to afford the veteran another examination so that all 
residuals of heatstroke could be identified.  The case was 
remanded for additional development, at which time the 
veteran was specifically advised that a failure to report for 
scheduled VA examination might result in a denial of his 
claim.  In addition, the remand directed the RO to inquire as 
to sources of treatment for the claimed residuals of the 
veteran's heatstroke.  The RO was also directed to schedule 
the veteran for a comprehensive VA examination addressing all 
of the claimed residuals of the veteran's heatstroke.

The veteran was notified of the Board's remand in November 
2001.  The RO also notified the veteran of his rights 
pursuant to a change in the law.  The RO provided information 
pertaining to the evidence necessary to support the veteran's 
claim and invited him to submit any applicable evidence in 
his possession and to identify any other evidence that might 
be supportive of his claim.  There is no indication that the 
veteran responded with evidence or information supportive of 
his claim.

The RO ordered a VA examination in January 2002.  A 
subsequent report from the White River Junction VA Medical 
Center (VAMC) shows that the veteran canceled his initial 
appointment for January 28, 2002.  It notes that he was 
scheduled for a subsequent appointment on February 4, 2002, 
but that he canceled that appointment due to a work conflict.  
He was rescheduled again for an appointment on February 13, 
2002, but failed to report as scheduled and did not contact 
the VAMC for further rescheduling.  The record reflects that 
the veteran was duly notified of this most recent 
appointment.

II.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  Regulations implementing the VCAA (codified at    38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2001)), are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326).  The VCAA 
and the implementing regulations pertinent to the issue on 
appeal are liberalizing and are therefore applicable to the 
issue on appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).

The VCAA law and implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that the VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  They also 
require the VA to notify a claimant of any information and 
medical or lay evidence not previously provided to the VA 
that is necessary to substantiate the claim.  As part of the 
notice, the VA is to specifically inform the claimant of 
which portion, if any, of the evidence is to be provided by 
the claimant and which part, if any, the VA will attempt to 
obtain on behalf of the claimant.

In this case, the Board notes that the RO has obtained 
identified treatment records pertaining to the veteran's 
service-connected heatstroke.  The veteran has been afforded 
a VA examination of his disability.  He was invited to submit 
or identify the evidence necessary to substantiate his claim.  
The RO properly undertook to schedule VA examinations for the 
veteran and properly notified the veteran of such 
examinations.  The veteran canceled two examinations in 
January and February 2002 and failed to report for a third 
scheduled in February 2002.  The veteran has not identified, 
and the Board is not aware of, any additional evidence or 
information which could be obtained to substantiate his 
claim.  In sum, the Board finds that the facts relevant to 
this claim have been properly developed to the extent 
possible, and that there is no further action to be 
undertaken to comply with the provisions of the VCAA.

III.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  The evaluation of the same disability or 
manifestations under different diagnoses is to be avoided; 
rather, the veteran's disability will be rated under the 
diagnostic code which allows the highest possible evaluation 
for the clinical findings shown on objective examination.  38 
C.F.R. § 4.14.  The rating schedule provides that when an 
unlisted disability is encountered, it will be permissible to 
rate under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization 
and symptomatology are closely analogous.  38 C.F.R. § 4.20.

In cases where the original rating assigned has been 
appealed, consideration must be given to whether the veteran 
deserves a higher evaluation at any point during the pendency 
of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.

When a unlisted disease, injury or residual condition is 
encountered, requiring rating by analogy, the diagnostic code 
number will be "built-up" as follows:  The first 2 digits 
will be selected from that part of the schedule most closely 
identifying the part, or system, of the body involved; the 
last 2 digits will be "99" for all unlisted conditions.  
38 C.F.R. § 4.27.  

Because the veteran's service-connected disorder, heatstroke, 
is "unlisted" under the rating schedule, such is rated by 
analogy to the provisions of 38 C.F.R. § 4.124(a), Diagnostic 
Code 8199-8100, migraine headaches.  (The Board notes that 
service connection is not in effect for migraine headaches.)  
The rating of 10 percent which is currently in effect is 
assigned for characteristic prostrating migraines headaches 
that occur on the average of once every two months over the 
previous several months.  A 30 percent rating for migraine 
headaches is warranted under the provisions of Diagnostic 
Code 8100 if there are characteristic prostrating attacks 
that occur on an average of once a month over the last 
several months.  A 50 percent rating for migraine headaches 
is warranted under the provisions of Diagnostic Code 8100 if 
there are very frequent completely prostrating attacks 
productive of severe economic inadaptability.

Based on a review of all the evidence of record, the Board 
finds that an initial rating in excess of 10 percent for the 
headaches caused by the veteran's heatstroke is not 
warranted.  Specifically, although the veteran reports 
severe, throbbing headaches at least once per day and lasting 
for 10 minutes to an hour, there is no evidence that these 
headaches are characteristically prostrating.  He has 
testified that he has not lost time from work.  The veteran 
has never reported, nor is there evidence of, symptoms 
characteristic of migraine headaches and, in fact, service 
connection is not in effect for such.  Further, the veteran's 
headaches have not required treatment other than over-the-
counter medication.  Thus, while the veteran has testified to 
the frequency of the headaches, the Board finds that the 
clinical evidence of record does not show that the headaches 
reflect characteristic prostrating attacks contemplated by 
the rating schedule so as to warrant a higher rating, under 
Diagnostic Code 8199-8100.  As such, the claim for an initial 
rating in excess of 10 percent must be denied.  

The Board notes the veteran's contentions that he experiences 
other heatstroke residuals in addition to headaches.  
Specifically, he has argued that he has vision disturbances, 
hypertension, and difficulty regulating his body temperature.  
He has also indicated that liver function tests have produced 
abnormal results.  With regard to the veteran's complaints of 
visual disturbances, the evidence of record demonstrates no 
such disability.  In fact, the VA examination performed in 
July 1997 found only no refractive error.  The examiner 
opined that the visual changes reported by the veteran were 
likely associated with a change in blood pressure in very hot 
temperatures.  The veteran's claim of service connection for 
hypertension was specifically denied by the RO, based on the 
evidence of record, which provides no indication that he has 
been diagnosed with or treated for hypertension.  Finally, 
there is no evidence currently associated with the record 
indicating that the veteran currently suffers from increased 
intolerance to extreme temperatures or from a liver 
disability.  

In any event, as discussed above, the Board remanded this 
case in October 2001 in order to afford the veteran a medical 
examination to identify all residuals of heatstroke.  Under 
the applicable criteria, when entitlement or continued 
entitlement to a VA benefit cannot be established or 
confirmed without a current VA examination or reexamination 
and a claimant, without good cause, fails to report for such 
examination, or reexamination, action shall be taken in 
accordance with paragraph (b) of 38 C.F.R. § 3.655 as 
appropriate.  38 C.F.R. § 3.655(a).  When a claimant fails to 
report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record.  
38 C.F.R. § 3.655(b).  As noted above, the veteran failed to 
report and, further, offered no explanation which might be 
considered good cause for not reporting.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that the duty to assist is not always a one-way street, 
and that the veteran must cooperate with the VA's efforts to 
provide an adequate medical examination.   See Olson v. 
Principi,   3 Vet. App. 480 (1992) (citing Wood v. Derwinski, 
1 Vet. App. 190, 192-93 (1991)).  While the veteran's 
representative has argued that VA must fully inform the 
veteran of the consequences of failing to report for an 
examination, the Board notes that the veteran was in fact 
apprised of such consequences in the October 2001 remand.  
The Board's remand clearly states that the veteran's failure 
to report for any scheduled VA examination, without good 
cause, might result in a denial of his claim pursuant to 38 
C.F.R. § 3.655.

In view of the purely subjective nature of identified 
residuals of heatstroke, the Board has considered another 
potentially applicable Diagnostic Code, 8045.  That code 
provides that brain disease due to trauma manifested by 
purely subjective complaints, such as headaches, dizziness, 
insomnia, etc. recognized as symptomatic of brain trauma, 
will be rated 10 percent and no more under Diagnostic Code 
9304, dementia due to head trauma.  This 10 percent rating 
will not be combined with any rating for a disability due to 
brain trauma.  Ratings in excess of 10 percent for brain 
disease due to trauma under Diagnostic Code 9304 are not 
assignable in the absence of a diagnosis of multi-infarct 
dementia associated with brain trauma.  Thus rating the 
veteran's residuals of heatstroke under these codes, by 
analogy, would not result in a higher rating than 10 percent, 
in the absence of organic pathology, as opposed to subjective 
complaints.  

The Board has also considered staged ratings, under Fenderson 
v. West, 12 Vet.App. 119 (1999), but concludes that they are 
not warranted as the veteran's disability is not shown to 
have been more than 10 percent at any time since service 
separation.  

Finally, consideration has been given to the assignment of a 
higher evaluation on an extra-schedular basis, under 38 
C.F.R. § 3.321(b)(1).  A basis for assigning an extra-
schedular rating is not shown, however, as the record does 
not indicate, nor has the veteran or his representative 
contended, that the service-connected residuals of heatstroke 
result in marked interference with employment or frequent 
periods of hospitalization, or otherwise present an 
exceptional or unusual disability picture.

Accordingly, as set forth above, the Board finds that an 
initial disability evaluation in excess of 10 percent is not 
warranted.


ORDER

Entitlement to an initial disability rating in excess of 10 
percent for the residuals of heatstroke is denied.


		
	N. R. Robin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

